FILED
                             NOT FOR PUBLICATION                              JUN 23 2011

                                                                          MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



GURPREET KAUR,                                    No. 08-73285

               Petitioner,                        Agency No. A076-865-536

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted June 15, 2011 **

Before:        CANBY, O’SCANNLAIN, and FISHER, Circuit Judges.

       Gurpreet Kaur, a native and citizen of India, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order denying her motion to reopen

removal proceedings. We have jurisdiction under 8 U.S.C. § 1252. We review for




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
abuse of discretion the denial of a motion to reopen, Toufighi v. Mukasey, 538 F.3d

988, 992 (9th Cir. 2008), and we deny the petition for review.

      The BIA did not abuse its discretion in denying Kaur’s second motion to

reopen as time-barred and number-barred where the successive motion was filed

over three years after the BIA’s final decision, see 8 C.F.R. § 1003.2(c)(2), and

Kaur failed to present sufficient evidence of changed circumstances in India to

qualify for an exception to the time and number limits, see 8 C.F.R. § 1003.2(c)(3)

(ii); see also Toufighi, 538 F.3d at 996-97 (underlying adverse credibility

determination rendered evidence of changed circumstances immaterial).

      PETITION FOR REVIEW DENIED.




                                          2                                    08-73285